     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 1 of 11 Page ID #:2196




1     LYNN M. DEAN (Cal. Bar No. 205562)
      Email: deanl@sec.gov
2     KATHRYN WANNER (Cal. Bar No. 269310)
      Email: wannerk@sec.gov
3
      Michele Wein Layne, Regional Director
4     Amy J. Longo, Regional Trial Counsel
      444 S. Flower Street, Suite 900
5     Los Angeles, California 90071
      Telephone: (323) 965-3998
6     Facsimile: (213) 443-1904
7     Attorneys for Plaintiff
      Securities and Exchange Commission
8
9                           UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
12
        SECURITIES AND EXCHANGE                 Case No. 2:17-cv-07251-FMO-E
13      COMMISSION,
                                                DECLARATION OF LYNN M. DEAN
14                  Plaintiff,                  IN SUPPORT OF PLAINTIFF
                                                SECURITIES AND EXCHANGE
15            vs.                               COMMISSION’S MOTIONS IN
                                                LIMINE 1-4
16      TWEED FINANCIAL SERVICES,
        INC. and ROBERT RUSSEL TWEED,           Date:       November 8, 2019
17                                              Time:       10:00 a.m.
                    Defendants.                 Ctrm:       6D
18                                              Judge:      Hon. Fernando M. Olguin
19
20
21
22
23
24
25
26
27
28
     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 2 of 11 Page ID #:2197




1           I, Lynn M. Dean, declare pursuant to 28 U.S.C. § 1746 as follows:
2           1.     I am an attorney at law admitted to practice law in the State of California
3     and before the United States District Court for the Central District of California. I am
4     employed as an attorney in the Los Angeles Regional Office of the U.S. Securities
5     and Exchange Commission (“SEC”), and am counsel of record for the SEC in this
6     case. I have personal knowledge of the facts set forth in this Declaration and, if
7     called and sworn as a witness, could and would competently testify thereto.
8           2.     In preparation for filing the SEC’s Motions in Limine, SEC counsel
9     Lynn M. Dean and Kathryn Wanner met and conferred with Defendants’ counsel
10    Edward Gartenberg at Mr. Gartenberg’s offices on October 3, 2019. A true and
11    correct copy of the transcript of that meet and confer is attached hereto as Exhibit 6.
12          A.     Motion in Limine No. 1
13          3.     With respect to the SEC’s Motion in Limine Number 1 to Exclude
14    Evidence and Argument Regarding Matters that are Not Elements of the Violations at
15    Issue, the SEC seeks to exclude any evidence or argument on matters which are not
16    elements of the charged violations. First, Defendants should not be able to introduce
17    argument that the SEC must prove Defendants acted with scienter, or were reckless,
18    with respect to the direct violations alleged by the SEC. Second, neither evidence nor
19    argument regarding whether the Defendants’ alleged conduct is “in connection with”
20    the offer or sale of securities should be permitted. The SEC need not prove that
21    Defendants acted with scienter to establish the direct violations of Section 206(4) of
22    the Investment Advisers Act of 1940 (“Advisers Act”) alleged against Defendants
23    and it need not prove that Defendants’ conduct was in connection with the offer and
24    sale of securities. Argument and evidence to the contrary is irrelevant and will likely
25    serve to confuse the jury regarding the elements of the SEC’s claims. The admission
26    of such matters may cause the jury to believe the SEC is required to prove elements
27    that it need not prove, thereby unduly prejudicing the SEC.
28

                                                     1
     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 3 of 11 Page ID #:2198




1           4.     SEC counsel addressed its concerns regarding argument regarding
2     scienter and evidence and argument regarding “in connection with” with opposing
3     counsel during the in person meet and confer. Defendants’ counsel has declined to
4     stipulate that Defendants will not seek to introduce such evidence or make such
5     argument to the jury.
6           B.     Motion in Limine No. 2
7           5.     With respect to the SEC’s Motion in Limine Number 2 to Exclude
8     Evidence and Argument Regarding Matters Previously Admitted By Defendants, the
9     SEC seeks to exclude any evidence or argument on two factual areas that Defendants
10    have already admitted, including that Defendants Tweed Financial Services, Inc.
11    (“TFSI”) and Robert Russel Tweed (“Tweed”) were investment advisers and that
12    they made the statements in the quarterly account statements. At the meet and confer
13    held on October 3, 2019, Defendants did not identify any new facts to support their
14    argument that (1) Defendants were not investment advisers; or that (2) Defendants
15    did not “make” the statements in the quarterly reports. Because Defendants have
16    admitted to these facts, introducing contrary facts and arguments is unduly prejudicial
17    because it will force the SEC to introduce evidence rebut fact Defendants previously
18    admitted, will likely confuse the jury, cause undue delay, and waste the Court’s time.
19          6.     SEC counsel addressed its objections to Defendants introducing
20    evidence and argument regarding facts they have previously admitted with opposing
21    counsel during the in person meet and confer. Defendants’ counsel has declined to
22    stipulate that Defendants will not seek to introduce such evidence or make such
23    argument to the jury.
24          C.     Motion in Limine No. 3
25          7.     With respect to the SEC’s Motion in Limine Number 3 to Exclude
26    Evidence and Argument Regarding the Defense of Reliance on Accounting
27    Professionals, Defendants’ proposed jury instructions refer to a purported affirmative
28    defense of reliance on accountants. The SEC seeks an order excluding such evidence

                                                   2
     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 4 of 11 Page ID #:2199




1     and argument because Defendants never pled reliance on professionals as a defense,
2     and more importantly, they cannot establish the elements of such a defense. See Dkt.
3     No. 47 (Defendants Answer to the First Amended Complaint). In order to avail
4     themselves of this defense, Defendants “must show that they (1) made a complete
5     disclosure to [the professional]; (2) requested [the professional]’s advice as to the
6     legality of the contemplated action; (3) received advice that it was legal; and (4)
7     relied in good faith on that advice.” SEC v. Goldfield Deep Mines, 758 F.2d 459, 467
8     (9th Cir.1985); SEC v. Retail Pro. Inc., 2010 WL 1444993 (S.D. Cal. Apr. 9, 2010);
9     see also Provenz v. Miller, 102 F.3d 1478, 1491 (9th Cir. 1996).
10          8.     Although Defendants argue they hired accounting professionals, they
11    have never identified the subject matter of any advice they purportedly sought, what
12    disclosures Tweed made in seeking the advice, what advice he purportedly received,
13    and whether he followed it. Dkt. No. 51-92 (Tweed Decl. ¶ 25)). The actual
14    evidence is that Boyd Cook, the accountant from the outside firm that Tweed retained
15    to prepare investor account statements, was not a CPA. Dkt. No. 50-2 (SS at P90-
16    P93); Dkt. No. 51 (JA Tab 32, 52). Cook testified that he kept the value of the
17    QAMF investment unchanged for several quarters in 2012 and 2013 because he was
18    told to do so by Tweed. Dkt. No. 50-2 (SS at P95); Dkt. No. 51 (JA Tabs 32, 52).
19    Similarly, when the QAMF and Retail Teamwork investments were written down in
20    2014, Cook did so without seeing any supporting documents, because Tweed told
21    him to. Dkt. No. 50-2 (SS at P96); Dkt. No. 51 (JA Tabs 32, 52). Indeed, Defendants
22    own purported expert, Bernerd Young, admitted that the accountants had testified that
23    they prepared the account statements based on representations made to them by
24    Tweed. Ex. 2 at pp. 152:10-153:4.
25          9.     Because Defendants cannot establish the elements of the defense of
26    advice of professionals, argument and evidence of such a defense would be unduly
27    prejudicial because it would confuse the issues, mislead the jury, cause undue delay,
28

                                                     3
     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 5 of 11 Page ID #:2200




1     and waste the Court’s time. Accordingly, Defendants should not be able to present
2     any such evidence or argument at trial. Fed. R. Evid. 403.
3           10.    SEC counsel addressed its concerns regarding the reliance on
4     professionals defense with opposing counsel during the in person meet and confer.
5     Defendants’ counsel has declined to stipulate that Defendants will not seek to
6     introduce such evidence or make such argument to the jury.
7           D.     Motion in Limine No. 4
8           11.    With respect to the SEC’s Motion in Limine Number 4 to Exclude
9     Defendants’ Designated Expert Witness, the SEC seeks an order excluding Mr.
10    Young’s proffered testimony in its entirety, on several grounds. First, his expert
11    report fails to comply with Federal Rule of Civil Procedure 26(a)(2)(b) because he
12    failed to identify all the facts and data upon which form the basis of his opinions. at
13    page 1 of his Report, Young wrote that he had “reviewed various e-mail and other
14    correspondence between Mr. Tweed and the various entities and other information.”
15    Ex. 1, p. 1. At page 3 of his report, Young wrote that:
16                 My review disclosed numerous e-mails (in excess of 25) between
                   Mr. Tweed arid QAMF, LIS and others wherein he was
17
                   attempting to determine the status of the investments and acting
18                 in the best interest of the QAMF investors.
19    Id. at p. 3. None of the emails and other correspondence Mr. Young purportedly
20    reviewed are identified in the report. Id., Ex. 2 at pp. 49:24-51:18. In addition, Mr.
21    Young’s report references “various” public filings, filings in the Teamwork Retail
22    bankruptcy, offering documents, financial statements and investor account statements
23    for the Athenian Fund, offering documents for QAMF, and documents regarding
24    QAMF’s adviser Eric Richardson that he reviewed, but most of those documents
25    were not identified in his report. Id. Ex. 1 at p. 1 and Ex. 2 at 52:18-54:17. In fact,
26    Mr. Young’s Report identifies only eight documents that he actually “reviewed to
27    support [his] opinions.” Id. Ex. 1 at p. 6. When asked at his deposition if those were
28

                                                     4
     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 6 of 11 Page ID #:2201




1     all of the documents that he had reviewed before rendering his opinions, Mr. Young
2     responded “No.” Id., Ex. 2 at pp. 51:23-52:1. The SEC is prejudiced by Defendants’
3     failure to disclose the materials Mr. Young reviewed in generating his report, because
4     it impacted counsel’s ability to prepare for and conduct his deposition, and will
5     subject the SEC to unfair surprise at trial and is likely to cause confusion and delay.
6           12.      Second, the bulk of Mr. Young’s opinions go to whether the investments
7     of the Athenian Fund were “reasonably valued” by Mr. Tweed. Not only is asset
8     valuation not the subject of this litigation, Mr. Young is not qualified to offer expert
9     opinion about asset valuation. Mr. Young’s report indicates that he was retained “to
10    prepare a report as to my beliefs and opinions concerning the representation of asset
11    values on customer statements issued by the Athenian Fund.” Dean Decl., Ex. 1 at p.
12    1 (emphasis added). He testified at his deposition that his opinions went to
13    “valuation,” and when asked if he had been asked to provide expert testimony with
14    respect to whether or not Mr. Tweed met the standard of care required of an
15    investment advisor, his response was that he was asked to opine only about
16    paragraphs 62-71 of the First Amended Complaint, and specifically “the valuation,
17    and the misrepresentation of the values, and so forth.” Id., Ex. 2 at pp. 73:17-25;
18    170:5-7 and 173:11-174:12 (emphasis added); Ex. 4. Other statements in Mr.
19    Young’s report that indicate that his opinions go to the issue of valuation are:
20                 The First Amended Complaint leaves no doubt as to the SECs position
21                   with regards to the valuation of investments (Ex. 1 at p. 2);
22                 It is also my opinion that Mr. Tweed acted reasonably even though he
23                   did not “write-down” the value of the Fund’s investments in Teamwork
24                   during the period of the 4th quarter of 2012 through the 3rd quarter of
25                   2013 (Id.); and
26                 It is my opinion that the Teamwork Retail investment was paying
27                   returns, and thus not required to be written down (Id. at p. 3).
28          13.      As set forth in the SEC’s motion in limine no. 4, asset valuation is not

                                                       5
     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 7 of 11 Page ID #:2202




1     the subject of this litigation, therefore these opinions by Mr. Young are irrelevant.
2     Moreover, Mr. Young is not qualified as an expert on asset valuation. Mr. Young’s
3     biography, included with his expert report, states that his “areas of expertise include
4     securities regulation, FINRA Internal Operations, FINRA Disciplinary Process,
5     Strategic Planning, Risk Identification/Management, and Investigation and Analysis.”
6     Ex. 3. Thus, Mr. Young admits that he is not an accountant or CPA and he is not
7     qualified to opine about asset valuation. His opinions regarding valuation are
8     therefore not reliable, will not assist the jury, will cause unnecessary delay and
9     confusion of the issues, and should be excluded. Fed. R. Evid. 702(a).
10          14.    Finally, the balance of Mr. Young’s opinions are an impermissible
11    attempt to tell the jury what result to reach on disputed issues such as (1) Tweed did
12    not “fraudulently misrepresent the value of investor accounts” (Ex. 1 at p. 4); (2) he
13    did not issue quarterly account statements “that were false or misleading” (Id.); (3)
14    Tweed was not the maker of the statements in the investor account statements (Id.);1
15
      1
16     Mr. Young’s testimony on this point is directly contradicted by the percipient
      witness testimony, as he admitted in his deposition:
17          Q. Is it your testimony -- I'm just trying to make sure I understand -- that the
18          fact that Mr. Tweed's name and the name of Tweed Financial Services do not
            appear on the account statements, that that is the basis for your opinion that Mr.
19          Tweed did not prepare the account statements?
            A. Not completely, no.
20          Q. What is the rest of the basis for your opinion?
            A. I read -- I read Mr. Boyd's testimony yesterday that both he and Mr. Gabriel
21          admitted they prepared the statements.
22          Q. And by “prepare,” you mean they actually did the work of generating the
            statements?
23          A. The testimony says they prepared the statements.
            Q. And the testimony also says that they did so based on representations made
24          to them by Mr. Tweed, correct?
            A. That's -- yes. That's what it says.
25
26    Ex. 2 (Young Depo. 152:10-153:4). It is not for Mr. Young to tell the jury who is to
      be believed, or to admonish the fact-finder on the weight it must accord the sworn
27    testimony of percipient witnesses. United States v. Scop, 846 F.2d 135, 142 (2d Cir.
      1988) (“The credibility of witnesses is exclusively for the determination [of] the
28    jury”).; Aetna Life Ins. Co. v. Ward, 140 U.S. 76, 88 (1891) (“determining the weight
      and credibility of [a witness’s] testimony … belongs to the jury”)
                                                     6
     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 8 of 11 Page ID #:2203




1     (4) Tweed acted reasonably (Id. at p. 6); and (5) Tweed reasonably relied on the
2     outside accountants he hired (Id. at p. 4-5). Expert testimony that merely tells the
3     jury what result to reach is inadmissible. See, e.g., United States v. Duncan, 42 F.3d
4     97, 101 (2d Cir. 1994); General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)
5     (“courts need not admit bare conclusions or mere assumptions proffered under the
6     guise of ‘expert opinions’ and nothing in either Daubert or the Federal Rules of
7     Evidence requires a district court to admit opinion evidence that is connected to
8     existing data only by the ipse dixit of the expert.”); Rosen v. Ciba-Geigy Corp., 78
9     F.3d 316, 319 (7th Cir. 1996) (“an expert who supplies nothing but a bottom line
10    supplies nothing of value to the judicial process”); see also United States v. Nacchio,
11    555 F.3d 1234, 1258 (10th Cir. 2009) (en banc) (“[t]he trial court’s gate keeping
12    function requires more than simply ‘taking the expert’s word for it.’”). The
13    admission of purported expert testimony regarding disputed issues will impinge on
14    the function of the jury to weigh the evidence, and is likely to cause juror confusion
15    and unnecessarily lengthen the trial. Fed. R. Evid. 403.
16          15.    SEC counsel addressed its concerns regarding Mr. Young’s report’s
17    compliance with Federal Rule of Civil Procedure 26(a)(2)(b) and the relevance and
18    reliability of Mr. Young’s proposed testimony with opposing counsel during the in
19    person meet and confer. Defendants’ counsel has declined to withdraw Mr. Young as
20    an expert witness.
21          E.     Exhibits to this Declaration
22          16.    A true and correct copy of Bernerd Young’s Expert Report is attached
23    hereto as Exhibit 1.
24          17.    A true and correct copy of the transcript of Bernerd Young’s June 6,
25    2019 Deposition is attached hereto as Exhibit 2.
26          18.    A true and correct copy of Bernerd Young’s biography as attached to his
27    expert report is attached hereto as Exhibit 3.
28          19.    A true and correct copy of Docket No. 31, the First Amended Complaint,

                                                       7
     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 9 of 11 Page ID #:2204




1     is attached hereto as Exhibit 4.
2           20.    A true and correct copy of Robert Russel Tweed’s responses to the
3     SEC’s First Set of Requests for Admission is attached hereto as Exhibit 5.
4           I declare under penalty of perjury under the laws of the United States of
5     America that the foregoing is true and correct.
6           Executed this 18th day of October 2019 in Los Angeles, California.
7
8                                                  /s/ Lynn M. Dean___________________
                                                   Lynn M. Dean
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    8
     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 10 of 11 Page ID #:2205




1                                     PROOF OF SERVICE
2      I am over the age of 18 years and not a party to this action. My business address is:
3      [X]   U.S. SECURITIES AND EXCHANGE COMMISSION, 444 S. Flower Street,
             Suite 900, Los Angeles, California 90071
4
             Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5
       On October 18, 2019, I caused to be served the document entitled DECLARATION
6      OF LYNN M. DEAN IN SUPPORT OF PLAINTIFF SECURITIES AND
       EXCHANGE COMMISSION’S MOTIONS IN LIMINE 1-4 on all the parties to
7      this action addressed as stated on the attached service list:
8      [ ]   OFFICE MAIL: By placing in sealed envelope(s), which I placed for
             collection and mailing today following ordinary business practices. I am
9            readily familiar with this agency’s practice for collection and processing of
             correspondence for mailing; such correspondence would be deposited with the
10           U.S. Postal Service on the same day in the ordinary course of business.
11           [ ]   PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
                   which I personally deposited with the U.S. Postal Service. Each such
12                 envelope was deposited with the U.S. Postal Service at Los Angeles,
                   California, with first class postage thereon fully prepaid.
13
             [ ]   EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
14                 regularly maintained at the U.S. Postal Service for receipt of Express
                   Mail at Los Angeles, California, with Express Mail postage paid.
15
       [ ]   HAND DELIVERY: I caused to be hand delivered each such envelope to the
16           office of the addressee as stated on the attached service list.
17     [ ]   UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
             by United Parcel Service (“UPS”) with delivery fees paid or provided for,
18           which I deposited in a facility regularly maintained by UPS or delivered to a
             UPS courier, at Los Angeles, California.
19
       [ ]   ELECTRONIC MAIL: By transmitting the document by electronic mail to
20           the electronic mail address as stated on the attached service list.
21     [X]   E-FILING: By causing the document to be electronically filed via the Court’s
             CM/ECF system, which effects electronic service on counsel who are
22           registered with the CM/ECF system.
23     [ ]   FAX: By transmitting the document by facsimile transmission. The
             transmission was reported as complete and without error.
24
             I declare under penalty of perjury that the foregoing is true and correct.
25
26
       Date: October 18, 2019                        /s/ Lynn M. Dean
27                                                   Lynn M. Dean
28

                                                     9
     Case 2:17-cv-07251-FMO-E Document 64 Filed 10/18/19 Page 11 of 11 Page ID #:2206




1               SEC v. Tweed Financial Services, Inc. & Robert Russel Tweed
                 United States District Court – Central District of California
2                             Case No. 2:17-CV-07251-FMO-E
3
                                       SERVICE LIST
4
5                 EDWARD GARTENBERG
                  egartenberg@gghslaw.com
6                 MILENA DOLUKHANYAN
                  mdolukhanyan@gghslaw.com
7                 Gartenberg Gelfand Hayton LLP
                  15260 Ventura Boulevard, Suite 1920
8                 Sherman Oaks, California 91403
                  Telephone: (213) 542-2100
9                 Facsimile: (213) 542-2101
                  Attorneys for Defendants Tweed Financial Services, Inc. and Robert
10                Russel Tweed
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
